DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit configured to store” “a calculation unit configured to calculate” “a first specification unit configured to specify” “a second specification unit configured to specify” “a comparison unit configured to compare” “a storage unit configured to store” “a calculation unit configured to calculate” “a specification unit configured to specify” “a comparison unit configured to compare” in claim 20 & 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the storage unit may include a hard disk (pg. 17, line 9).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matters “a calculation unit” “a first specification unit” “second specification unit” & “comparison unit” fails to comply with a written description requirement. Applicant teaches the process of S36, S38, and S40 corresponds to a calculation unit, and the process of S37, S39, S41, and S42 corresponds to a first specification unit in the present invention. Applicant further teaches the process of S43 corresponds to a comparison unit. The process of S12 corresponds to a second specification unit in the present invention. Examiner notes the claimed subject matter lacks written description since the specification does not provide the structure for the “a calculation unit” “a first specification unit” “second specification unit” & “comparison unit” to perform the claimed functions. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function may also lack adequate written description and/or not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181 IV. Correction is required.

	
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claimed subject matter(s) “a calculation unit” “a first specification unit” “second specification unit” “comparison unit” are rendered indefinite.  Examiner notes the specification does not provide the structure for the “a calculation unit” “a first specification unit” “second specification unit” “comparison unit” to perform the claimed functions.  Applicant teaches the process of S36, S38, and S40 corresponds to a calculation unit, and the process of S37, S39, S41, and S42 corresponds to a first specification unit in the present invention. Applicant further teaches the process of S43 corresponds to a comparison unit. The process of S12 corresponds to a second specification unit in the present invention.  Based upon the specification there is no way to determine the metes and bounds of this limitations, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.  Clarification is required.

Pertinent Art

Hilser et al. US Pub No. 2003/032065, Lacroix US Pub No. 2002/0072864, & Prusiner et al. US Pub No. 2002/001817. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Allowable Subject Matter
Claims 12-19 are allowed.  Claims 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) rejection, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “specifying a threshold of concentration, which is to be used as a criterion for determining whether the specific protein is denatured or not, based on the concentration range”, in combination with the rest of the limitations of claim 12.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “specifying a threshold of concentration, which is to be used as a criterion for determining whether the specific protein is denatured or not, based on change in the index against change in concentration”, in combination with the rest of the limitations of claim 13.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a second specification unit configured to specify a threshold of concentration, which is to be used as a criterion for determining whether the specific protein is denatured or not, based on the concentration range;”, in combination with the rest of the limitations of claim 20.

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a specification unit configured to specify a threshold of concentration, which is to be used as a criterion for
determining whether the specific protein is denatured or not, based on change in the index against change in concentration.”, in combination with the rest of the limitations of claim 21.

As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a storage unit configured to store a threshold of concentration, which is preliminarily specified utilizing Raman spectroscopy for a protein solution containing a specific protein dissolved therein and is to be used as a criterion for determining whether the specific protein is denatured or not;”, in combination with the rest of the limitations of claim 22.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAURICE C SMITH/Examiner, Art Unit 2877